DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (US 2013/0304200) in view of Rowe (US 2011/0166636).
Referring to claims 2, 15-16, McLean et al. discloses a prosthetic mitral valve having an expanded configuration and a collapsed configuration, the prosthetic mitral valve comprising (Figs. 35A-35C): an anchor assembly(110) including a plurality of 
McLean et al. is silent in the embodiment of Figs. 35A-35C of wherein in the collapsed configuration, the strut frame is positioned radially within the anchor assembly and the ventricular end is attached to the anchor assembly.
McLean et al. teaches the valve support and anchoring members being coupled anywhere along a length of the valve support(paragraph 209) and delivery configuration where in the collapsed configuration the strut frame(120) is radially inward of the anchor assembly(110)(Fig. 46B and paragraphs 286-287).
It would have been obvious to a person of ordinary skill in the art to combine the features of these embodiments (paragraph 480) in order to provide a prosthesis that is easily implantable into the body. 
McLean et al. lacks a detailed description of the anchor including diamond-shaped cells. 
Rowe discloses a heart valve prosthesis in the same filed of endeavor with an anchor assembly with diamond shaped cells (anchor 30, shows diamond-shaped cells).
It would have been obvious to a person of ordinary skill in the art to modify the anchor assembly of McLean et al. to have diamond shaped cells as taught in Rowe as an obvious matter of design choice, since the applicant has not disclosed that diamond-shaped cells solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the frame/cells as describes in McLean et al. 
Referring to claims 3 and 18, McLean et al. discloses wherein the anchor assembly includes a ventricular anchor(510b) and a central portion, the ventricular portion flaring radially outward of the central portion(Figs. 35A-35C).
Referring to claim 4, McLean et al. discloses wherein the plurality of v-shaped members extend around a circumference of the strut frame (Figs. 35A-35C).
Referring to claim 5, McLean et al. wherein the strut frame includes a plurality of longitudinally extending struts spaced apart around the circumference of the strut frame (Figs. 35A-35C).
Referring to claim 6, McLean et al. wherein the strut frame further includes a plurality of inverted v-shaped members (Figs. 35A-35C).
Referring to claim 7, McLean et al. wherein a first plurality of the plurality of inverted members form a first row extending around the circumference of the strut frame(Figs. 35A-35C).
Referring to claim 8, McLean et al. wherein the plurality of inverted v-shaped members form a second row extending around the circumference of the strut frame (Figs. 35A-35C).
Referring to claim 9, McLean et al. wherein the second row is positioned proximally of the first row (Figs. 35A-35C).
Referring to claim 10, McLean et al. wherein each v-shaped member defines a valley (Figs. 35A-35C).
Referring to claim 11, McLean et al. wherein each inverted v-shaped member defines an apex, each apex longitudinally aligned with a respective valley of a respective one of the v-shaped members of the first row (Figs. 35A-35C).
Referring to claim 14, McLean et al. wherein the strut frame is annular (See Fig. 35A-35C).


    PNG
    media_image1.png
    347
    536
    media_image1.png
    Greyscale


Claims 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. in view of Rowe as applied to claims 11 and 15 above, and further in view of Montorfano et al. (US 2014/0257476).

Referring to claims 12-13, and 19, Modified McLean et al. lacks a detailed description of wherein the anchor assembly includes a plurality of retention hooks extending radially outward from the anchor assembly, wherein the retention hooks extend from an apex of a diamond cell.
Montorfano et al. discloses a valve apparatus in the same field of endeavor that disclose an anchoring mechanism that includes hooks (paragraph 87) for the purpose of anchoring the device and providing a fixation mechanism.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the anchor assembly of McLean et al. to comprise retention hooks that extend from an apex of a diamond cell, in order to provide the anchor with a fixation means as 
Referring to claim 20, see rejection of claims 2-3 and 19 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774